Citation Nr: 1115051	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-15 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The Veteran had active service from October to November 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 1979 by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his currently diagnosed low back condition is related to his period of active service.  The Veteran originally filed a service connection claim for a low back condition in October 1979.  The RO denied the Veteran's claim by way of a rating decision dated December 1979.  In particular, the RO found that the evidence of record did not demonstrate the incurrence or aggravation of a low back condition during military service.  The RO acknowledged that the Veteran complained of low back pain in service, but in the RO's opinion, these complaints were not objectively substantiated nor did they appear to have constituted anything more than acute discomfort resulting from increased activity.  The Veteran was notified of this decision and provided his appellate rights in January 1980.

The Veteran subsequently expressed disagreement with this decision several times in October 1980.  He requested assistance appointing a representative to act on his behalf and also expressed a desire to have a personal hearing.  He specifically argued that if he had a back problem prior to service that he would not have been accepted during the physical examination.  The Veteran was not, however, provided a statement of the case (SOC), nor was he advised of what he needed to do to perfect an appeal on this issue to the Board.  

The Veteran filed another service connection claim for a low back condition in August 2006.  The Veteran's claim was denied by way of a February 2007 rating decision on the grounds that he failed to submit new and material evidence sufficient to reopen his claim.  The Veteran expressed disagreement with this decision in December 2007 and the RO issued an SOC in August 2008.  In particular, the RO noted that the Veteran's previous service connection claim for a low back condition was denied in December 1979.  According to the RO, the Veteran was notified of this decision in January 1980 and because the appeal period for that decision expired, it was final.  Following the issuance of the SOC, the Veteran timely perfected this appeal. 

In light of the foregoing, the Board finds that the Veteran's service connection claim for a low back condition has remained pending since October 1979, the date of the Veteran's original claim.  In this regard, the rating decision on appeal here was issued in December 1979.  The Veteran filed a timely notice of disagreement in October 1980.  The statement of the case was issued in August 2008 and the Veteran timely perfected the appeal in May 2009 (after being afforded numerous extensions pending completion of a Privacy Act request for documents).   

Accordingly, the Board will adjudicate the Veteran's service connection claim for a low back condition without regard to the new and material evidence standards; these standards are not applicable in this case as the Veteran's original claim for this disability has been pending since 1979.

Service treatment records (STRs) associated with the claims file revealed that the Veteran was afforded a clinical evaluation and physical examination in October 1976.  The clinical evaluation was normal and no back abnormalities were found.  The Veteran presented to sick call in November 1976 with subjective complaints of low back pain due to over-exercising.  The Veteran blamed the drill sergeant.  The impression was low back pain.  The Veteran was medically separated from service in November 1976 as a result of chronic anxiety neurosis.  No back abnormalities were noted at that time.

Subsequent private treatment records associated with the claims file revealed that the Veteran was treated in December 1976 after service for lumbar vertebra subluxation.  See C. Harper's November 1979 chiropractic note.  More recently, the Veteran was diagnosed with and treated for an L5-S1 herniated disc (which required laminectomy).  See February 2006 private discharge summary.  He was also found to have mild diffuse disc bulge at L2-L5 levels.  See March 2007 private MRI report.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, the Veteran should be provided a VA examination to determine the nature and etiology of his currently diagnosed back disabilities and their relationship to service, if any.

It appears that attempts to obtain the Veteran's Social Security Administration (SSA) records were unsuccessful.  See January 2008 memorandum.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  On remand, the Veteran should also be contacted and asked to identify any and all VA and non-VA sources of treatment for his low back condition since discharge from service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his low back condition since his discharge from active service.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

The Veteran should also be advised that efforts to obtain his Social Security Administration (SSA) records were unsuccessful.  

2.  After the above development is completed, schedule the Veteran for a VA examination to ascertain the nature and etiology of his currently diagnosed back disabilities and their relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed back disability, including but not limited to lumbar vertebra subluxation, L5-S1 herniated disc, and/or mild diffuse disc bulge at L2-L5 levels, is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service, including the in-service treatment for low back pain resulting from overuse.  The examiner should also consider the Veteran's complaints of continuity of symptoms since discharge from service.  The examiner must provide a complete rationale for any stated opinion.

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


